United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Douglasville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0234
Issued: July 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2018 appellant, through counsel, filed a timely appeal from a May 16,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision dated July 18, 2017 to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 2, 2015 appellant, then a 35-year-old rural carrier, filed a traumatic injury claim
(Form CA-1), alleging that she sustained injuries to her right arm and shoulder on June 15, 2015
when using a vehicle with a defective steering wheel while in the performance of duty. She stated
that the wheel of her long-life vehicle (LLV) pulled and strained her arm and shoulder while on
her mail route. OWCP accepted the claim for right shoulder sprain and right cervical strain and
placed appellant on the periodic compensation rolls effective March 6, 2016.4 Appellant’s medical
history included a nonwork-related right shoulder surgery, which she underwent on
February 10, 2016. She returned to limited-duty work on July 25, 2016.
On February 24, 2017 appellant filed a claim for disability compensation (Form CA-7) for
the period October 15 to 28, 2016.
By decision dated July 18, 2017, OWCP denied appellant’s claim finding that the evidence
of record failed to establish disability for the claimed period.
OWCP later referred appellant to Dr. Michael Andrew McHenry, a Board-certified
physiatrist, for a second opinion evaluation to determine the nature and extent of her accepted
employment-related conditions. In his October 19, 2017 report, Dr. McHenry reviewed a
statement of accepted facts (SOAF), history of the injury, and the medical evidence of record. He
conducted a physical examination and found that appellant had reached maximum medical
improvement (MMI) as it related to her accepted cervical strain, but her right shoulder condition
was still ongoing. Dr. McHenry opined that appellant was not capable of performing the physical
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May16, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

On December 11, 2015 appellant filed a claim for disability compensation (Form CA-7) for the period
November 14 to December 11, 2015. By decision dated February 8, 2016, OWCP denied the claim finding that the
evidence of record failed to establish disability for the period claimed. On February 12, 2016 appellant filed a claim
for disability compensation (Form CA-7) for the period February 8 to 9, 2016. By decision dated April 19, 2016,
OWCP denied the claim finding that the evidence of record failed to establish disability for the period claimed.
Appellant requested reconsideration and in a decision dated May 2, 2017, OWCP denied modification of the prior
decisions finding that the new evidence she submitted failed to address why she was unable to work from
November 20, 2015 to February 9, 2016, the date prior to her surgery.

2

requirements of a letter carrier as indicated in the SOAF without restrictions. He advised that she
was only capable of performing modified-duty activities. Dr. McHenry opined that she was
limited to pushing, pulling, and lifting up to 20 pounds and she could operate a vehicle for no more
than two hours per day.
Appellant subsequently submitted reports dated June 23, July 14, and August 10, 2017 and
February 22, 2018 from Dr. Eric S. Furies, a family practitioner, who diagnosed right bicep
tendinitis, right rotator cuff tendinitis, and tear of right glenoid labrum.
Appellant also submitted a February 13, 2018 report from Dr. Trevor C. Smith, an
emergency medicine specialist, who saw appellant in the emergency department for nausea and
right shoulder pain.
Appellant, through counsel, requested reconsideration on May 2, 2018 and submitted a
work capacity evaluation form (Form OWCP-5c) dated October 17, 2017 from Dr. McHenry in
support of her claim.
By decision dated May 16, 2018, OWCP denied appellant’s request for reconsideration of
the merits of the claim finding that she failed to advance a relevant legal argument or submit any
relevant and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.7
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.8 When a timely application for reconsideration does not meet at least one

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

6

20 C.F.R. § 10.607.

7
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
8

20 C.F.R. § 10.606(b)(3).

3

of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.9
It is well established that OWCP must review all evidence submitted by a claimant and
received by OWCP prior to issuance of its final decision.10 As the Board’s decisions are final as
to the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the
claim, which was properly submitted to OWCP prior to the time of issuance of its final decision,
be addressed by OWCP.11
ANALYSIS
The Board finds that the case is not in posture for decision. Prior to the issuance of
OWCP’s May 16, 2018 decision, appellant submitted a work capacity evaluation form (OWCP5c) completed by Dr. McHenry on October 17, 2017 where he opined that she was not capable of
performing her usual job without restriction. Dr. McHenry asserted that appellant was limited to
pushing, pulling, and lifting up to 20 pounds and she could operate a vehicle for no more than two
hours per day. Additionally, appellant submitted reports dated June 23, 2017 through February 22,
2018 from Dr. Furie and a February 13, 2018 report from Dr. Smith where she was diagnosed with
right bicep tendinitis, right rotator cuff tendinitis, tear of right glenoid labrum, and right shoulder
pain. Although appellant submitted this report prior to the issuance of the May 16, 2018 decision,
there is no evidence that OWCP reviewed it.
As OWCP did not review all of the evidence of record prior to issuing its May 16, 2018
decision, the Board finds that the case is not in posture for decision. For this reason, the case will
be remanded to OWCP to enable it to properly consider all the evidence submitted at the time of
the May16, 2018 decision. Following such further development as OWCP deems necessary, it
shall issue an appropriate merit decision on appellant’s request for reconsideration of the merits
pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that this case is not in posture for decision regarding appellant’s request
for reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

9

Id. at § 10.608(a), (b).

10

See A.C., Docket No. 16-1670 (issued April 6, 2018); William A. Couch, 41 ECAB 548 (1990).

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: July 3, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

